Citation Nr: 0911993	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
PSTD.

This case was previously before the Board in June 2008 and 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor if the evidence demonstrates that the 
Veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the Veteran's service.  38 C.F.R. § 3.304(f) 
(2008).  Otherwise, alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Here, the medical evidence of record demonstrates that the 
Veteran has a current diagnosis of PTSD.  However, the 
diagnosis is based on the Veteran's history of having served 
in combat, which is not established by the evidence of 
record.  Therefore, his alleged stressors must be established 
by official service record or other credible supporting 
evidence.  

In a January 2009 letter, the Veteran described several 
stressors he claimed occurred in 1970 while he was attached 
to the USAR Control Group in Saigon, South Korea.  Most of 
his claimed stressors are too vague to be verified, such as 
exposure to racism and witnessing a Buddhist monk set himself 
on fire to protest the presence of U.S. troops in South 
Vietnam.  However, one of the described incidents is 
specific.  The Veteran stated that he was shot at while on 
guard duty at the motor pool during the "tet lunar new year 
holiday" in January 1970.  He averred that the motor pool 
was put on "red alert" as a result of the incoming fire 
around January 30, 1970.  In the previous remand, the Board 
requested that the RO attempt to obtain unit logs and records 
that may corroborate the Veteran's claimed stressor.  

An attempt should be made to verify them through the United 
States Army & Joint Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
unit logs and records which might 
reflect the descriptions of incidents 
of gunfire in the Veteran's unit during 
the "tet lunar new year holiday" in 
January 1970.  The veteran's official 
service records reflect that he was a 
general vehicle mechanic and light 
truck driver with HQ, USAHQ Area 
Command (P5-W11UAA-00) while in the 
Republic of Vietnam.  

2.  If the unit logs do not support the 
Veteran's stressor description, forward 
the Veteran's statements of alleged PTSD 
stressors, as well as copies of his 
service personnel records and any other 
relevant evidence, to the United States 
Army & Joint Services Records Research 
Center (JSRRC).  Request that JSRRC 
attempt to verify the alleged stressor.  
Specific requests should be made for 
incidents of gunfire in the Veteran's unit 
during the "tet lunar new year holiday" 
in January 1970.  

3.  If the RO determines that the record 
establishes the existence of a stressor, 
schedule the veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
the verified stressor(s).  The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.   

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

